Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. 	The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to methods of treating or inhibiting metastatic cancer in a mammal,
comprising administering an effective amount of a blocker of CD36 activity to said mammal, wherein the cancer is oral squamous cell cancer (OSCC), melanoma, or breast cancer. The prior art fails to teach or suggest the treatment of metastatic cancer. The affidavit by Dr. Gomis submitted November 9, 2021, explains that one of ordinary skill in the art would understands that the oncogenic drivers of primary tumors are distinct from the drivers of metastases. In fact, metastases are, in most cases, resistant to treatments that are based on the biological properties of the primary tumor. Dr. Gomis cites adjuvant treatment as an example demonstrating that metastases have a different biology than primary tumors, and genes implicated in the biology of a primary tumor may have nothing to do with the biology of metastases. Thus, one of ordinary skill in the art would not assume that an alteration in a primary tumor associated with growth and proliferation is necessarily, or even likely, associated with a likelihood of metastases. The claimed methods are free from the prior art. Accordingly claims 1, 4, 6-8, 12, 37, 41, 44, 46, 48, and 50 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CLAIM REJOINDER
2.	Claims 1, 4, 6-8, 12, 37, 41, 44, 46, 48, and 50 are allowable. Claims 2-3, 13-17, 38, 39, 40, 42, 43, 45, 47, and 49  previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 5/19/20 & 7/7/20 is hereby withdrawn and claims 2-3, 13-17, 38-40, 42-43, 45, 47, and 49 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
8/13/22


/LISA V COOK/Primary Examiner, Art Unit 1642